Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first
inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-12 and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han (US 20190343355).

For claim 1, Han teaches: A robot (Abstract, disclosing a robotic cleaning apparatus) comprising:
an input unit configured to obtain commands and setting information ([0082], disclosing robotic cleaning apparatus 1000 may determine the operation mode of the robotic cleaning apparatus 1000, based on a user input);

a memory configured to store a previous cleaning history of the robot ([0140], disclosing  memory 1400 may store, for example, map data, contamination data, contamination map data, and data about a cleaning target area. The memory 1400 may store, for example, a learning model for generating the contamination map data, and a learning model for determining the cleaning target area. Contamination map and cleaning target area is previous cleaning history); and

at least one processor configured to divide an area into a plurality of areas, establish a plan including at least a cleaning priority for each divided plurality of areas based at least in part on the stored previous cleaning history ([0012], disclosing at least one processor configured to execute the one or more instructions to control the robotic cleaning apparatus. Figure 6 and [0097], disclosing the cleaning space may be divided into a plurality of rooms. [0085], disclosing robotic cleaning apparatus 1000 may determine the cleaning target area and the priority of and the cleaning strength for the cleaning target area by inputting information about the environment of the cleaning space, the current time, and the apparatus state of the robotic cleaning apparatus 1000 to a learning model for determining the cleaning target area. In this case, the learning model for determining the cleaning target area may be previously learned by the robotic cleaning apparatus); and

control a cleaning to be performed according to the established plan ([0086], disclosing robotic cleaning apparatus 1000 may perform cleaning according to the determined priority).
With respect to claim 11, Han teaches A method of operating a robot (abstract, disclosing robotic cleaning apparatus for performing a cleaning operation and a method of cleaning a cleaning space therefor), the method comprising: Same limitations as of claim 1, hence is rejected under same basis.

For claim 2, Han teaches: The robot of claim 1, wherein the plan is established by:

analyzing a user preferred cleaning method for each of the divided plurality of areas based on the stored previous cleaning history (Abstract, disclosing method and apparatus may relate to artificial intelligence (AI) systems for mimicking functions of human brains, e.g., cognition and decision, by using a machine learning algorithm such as deep learning, and applications thereof. [0003], disclosing more the AI systems are used, the more recognition rates of the AI systems increase and the more accurately the AI systems understand user preferences. [0118], disclosing a learning model for determining the operation mode of the robotic cleaning apparatus 1000 and the cleaning target area. [0082], disclosing robotic cleaning apparatus 1000 may determine the operation mode of the robotic cleaning apparatus 1000, based on a user input. [0124], disclosing when an operating time is set by a user, the robotic cleaning apparatus 1000 may determine a cleaning target area to quickly complete cleaning within the set operating time. [01345], disclosing  the mobile device 4000 may display an operation mode list including a normal mode, a low-noise mode, a quick mode, and a power-saving mode, and receive a user input for selecting the quick mode. Therefore mode of operation on cleaning area is learned through AI by analyzing user preferred cleaning method i.e. mode, and past user preferences are necessarily analyzed to learn).

determining a degree of contamination for each of the divided plurality of areas based at least in part on a portion of the stored previous cleaning history ([0050], disclosing  robotic cleaning apparatus 1000 may predict contaminated regions in the cleaning space by using the contamination map data. [0056], disclosing  robotic cleaning apparatus 1000 may generate image data indicating a contamination level of the cleaning space, by photographing the cleaning space with the camera while cleaning the cleaning space. Therefore when robotic apparatus cleans a work area, it generates contamination map data and then predicts contaminated regions based on previously captured contamination data)

determining a cleaning priority based at least in part on the determined degree of contamination for each of the divided plurality of areas ([0050], disclosing robotic cleaning apparatus 1000 may predict contaminated regions in the cleaning space by using the contamination map data and determine a priority of and a cleaning strength for the cleaning target area considering the predicted contaminated regions), and

determining a cleaning method for each of the divided plurality of areas based at least in part on the stored previous cleaning history for each of the divided plurality of areas ([0050], disclosing  robotic cleaning apparatus 1000 may predict contaminated regions in the cleaning space by using the contamination map data and determine a priority of and a cleaning strength for the cleaning target area considering the predicted contaminated regions. [0067], disclosing at a high cleaning strength, the robotic cleaning apparatus 1000 may strongly suck up dust while moving slowly. For example, at a low cleaning strength, the robotic cleaning apparatus 1000 may weakly suck up dust while moving fast. For example, the robotic cleaning apparatus 1000 may strongly suck up dust while moving fast, or weakly suck up dust while moving slowly. High cleaning strength and low cleaning strength are cleaning methods as they differ on speed and suction power).
Claim 12 recites same limitations as of claim 2, hence is rejected under same basis.

For claim 4, Han teaches: The robot of claim 2, wherein the user preferred cleaning method for each of the divided plurality of areas is analyzed based on an artificial neural network model, wherein the artificial neural network model is trained by supervised learning which uses, as an input to the artificial neural network model ([0191], disclosing data recognition model may be, for example, a model based on a neural network. For example, a model based on a deep neural network (DNN), a recurrent neural network (RNN), or a bidirectional recurrent deep neural network (BRDNN) may be used as the data recognition model. [0194], disclosing model learner 1310-4 may learn the data recognition model through, for example, supervised learning using training data as an input value), at least: a cleaning date, whether a previous cleaning has been completed, the determined degree of contamination ([0008], disclosing a robotic cleaning system and method capable of generating contamination map data based on a contamination level of a cleaning space, per a time period, and using the contamination map data. [0009], disclosing a robotic cleaning system and method capable of determining a cleaning target area and a priority of the cleaning target area by using a learning model. [0050], disclosing  robotic cleaning apparatus 1000 may predict contaminated regions in the cleaning space by using the contamination map data and determine a priority of and a cleaning strength for the cleaning target area considering the predicted contaminated regions. And [0051], disclosing robotic cleaning apparatus 1000 may use at least one learning model to generate the contamination map data and determine the cleaning target area. The learning model may be operated by at least one of the robotic cleaning apparatus), or an area number and to use the user preferred cleaning method comprised in the stored previous cleaning history as a result value of the artificial neural network model. 
Claim 14 recites same limitations as of claim 4, hence is rejected under same basis

For claim 5, Han teaches: The robot of claim 2, wherein the degree of contamination for each of the divided plurality of areas is determined based on the determined cleaning method for each of the divided plurality of areas of the stored previous cleaning history and whether the cleaning has been completed ([0068], disclosing operation mode of the robotic cleaning apparatus 1000 may include, for example, a normal mode, a quick mode, a power-saving mode, and a low-noise mode, but is not limited thereto. For example, when the operation mode of the robotic cleaning apparatus 1000 is the quick mode, the robotic cleaning apparatus 1000 may determine the cleaning target area and the priority of the cleaning target area considering an operating time of the robotic cleaning apparatus 1000 to preferentially clean a seriously contaminated area within the operating time. Operation mode is cleaning method. [0135], disclosing the robotic cleaning apparatus 1000 may clean an extremely contaminated area and a highly contaminated area of the cleaning space in the quick mode and provide contamination map data indicating a result of cleaning, therefore degree of contamination is determined when cleaning has been completed. [0078], disclosing the robotic cleaning apparatus 1000 may provide the data about motion of the robotic cleaning apparatus 1000 and the contamination data to the server 2000, and the server 2000 may apply the data about motion of the robotic cleaning apparatus 1000 and the contamination data to the learning model for generating the contamination map data. Therefore contamination data i.e. degree of contamination is determined based on cleaning method stored in previous cleaning history, and contamination map data indicating a result of cleaning is provided, it has to be provided after cleaning has been completed. Result depends on whether cleaning has been completed and cleaning method utilized). 
Claim 15 recites same limitations as of claim 5, hence is rejected under same basis.

For claim 6, Han teaches: The robot of claim 2 further comprising a communication unit configured to communicate with an external device ([0053], disclosing external device 3000 may generate contamination data about contamination in the cleaning space and data required to determine a status of the cleaning space and provide the generated data to the robotic cleaning apparatus 1000 or the server 2000. Figure 1, disclosing communication network between robotic apparatus 100, served 2000 and external device 3000), wherein the at least one processor is further configured to:

obtain information on the degree of contamination for each of the divided plurality of areas from the external device ([0051], disclosing robotic cleaning apparatus 1000 may use at least one learning model to generate the contamination map data and determine the cleaning target area. The learning model may be operated by at least one of the robotic cleaning apparatus 1000 or the server 2000. The server 2000 may use information collected from another robotic cleaning apparatus (not shown), contamination map data of another cleaning space, etc. to determine the contamination map data and the cleaning target area of the robotic cleaning apparatus. [0053], disclosing external device 3000 may generate contamination data about contamination in the cleaning space and data required to determine a status of the cleaning space and provide the generated data to the robotic cleaning apparatus 1000 or the server 2000. Figure 1, disclosing communication network between robotic apparatus 100, served 2000 and external device 3000), and
determine the degree of contamination for each of the divided plurality of areas based at least in part on the determined cleaning method of the stored previous cleaning history, whether the cleaning has been completed, or contamination information obtained from the external device ([0050], disclosing  robotic cleaning apparatus 1000 may predict contaminated regions in the cleaning space by using the contamination map data. Under BRI degree of contamination needs to be determined based on only one).

For claim 7, Han teaches: The robot of claim 2, wherein the at least one processor is further configured to estimate a time available for cleaning based on a state of resources for cleaning, and wherein the cleaning priority is determined based at least in part on the determined degree of contamination for each of the divided plurality of areas ([0068], disclosing when the operation mode of the robotic cleaning apparatus 1000 is the quick mode, the robotic cleaning apparatus 1000 may determine the cleaning target area and the priority of the cleaning target area considering an operating time of the robotic cleaning apparatus 1000 to preferentially clean a seriously contaminated area within the operating time) or the estimated time available for cleaning ([0124], disclosing when an operating time is set by a user, the robotic cleaning apparatus 1000 may determine a cleaning target area to quickly complete cleaning within the set operating time. Therefore it determines i.e. prioritizes an area that is capable of cleaning within time available for cleaning)
Claim 17 recites same limitations as of claim 7, hence is rejected under same basis.

For claim 8, Han teaches: The robot of claim 7, wherein the cleaning priority is determined based on a trained artificial neural network model ([0120], disclosing when contamination data of a cleaning space, map data of the cleaning space, contamination map data of another cleaning space, data about a status of the cleaning space, data about an apparatus state of the robotic cleaning apparatus 1000, and schedule information of a user are applied to a sixth learning model, a cleaning target area, and a priority of and a cleaning strength for the cleaning target area may be determined. In this case, the sixth learning model may be a learning model for determining the cleaning target area. [0191], disclosing data recognition model may be constructed considering an applicable field of the recognition model, the purpose of learning, or the computer performance of an apparatus, or the like. The data recognition model may be, for example, a model based on a neural network. For example, a model based on a deep neural network (DNN), a recurrent neural network (RNN), or a bidirectional recurrent deep neural network (BRDNN) may be used as the data recognition model). Additionally [0178], disclosing data learner 1310 may learn the criteria for at least one of the generation of the contamination map data, the determination of the cleaning target area, or the determination of the operation mode of the robotic cleaning apparatus 1000 by acquiring data to be used for learning and applying the acquired data to a data recognition model. [0050], disclosing robotic cleaning apparatus 1000 may predict contaminated regions in the cleaning space by using the contamination map data and determine a priority of and a cleaning strength for the cleaning target area considering the predicted contaminated regions. Therefore target area is prioritized based on contamination map data and contamination map data is generated based on a neural network i.e. artificial neural network)

wherein the trained artificial neural network model is configured to receive at least:

the determined degree of contamination for each of the divided plurality of areas ([0178], disclosing data learner 1310 may learn the criteria for at least one of the generation of the contamination map data) , the determination of the cleaning target area, or the determination of the operation mode of the robotic cleaning apparatus 1000 by acquiring data to be used for learning and applying the acquired data to a data recognition model. And [0120], disclosing when contamination data of a cleaning space, map data of the cleaning space, contamination map data of another cleaning space, data about a status of the cleaning space, data about an apparatus state of the robotic cleaning apparatus 1000, and schedule information of a user are applied to a sixth learning model, a cleaning target area, and a priority of and a cleaning strength for the cleaning target area may be determined. In this case, the sixth learning model may be a learning model for determining the cleaning target area), the estimated time available for cleaning, a cleaning method performed immediately before, whether a cleaning has been completed, or a type of the cleaning and to output the cleaning priority, and 

wherein the trained artificial neural network model is trained according to supervised learning ([0194], disclosing model learner 1310-4 may learn the data recognition model through, for example, supervised learning using training data as an input value) by using training data obtained from the stored previous cleaning history ([0140], disclosing  memory 1400 may store, for example, map data, contamination data, contamination map data, and data about a cleaning target area. The memory 1400 may store, for example, a learning model for generating the contamination map data, and a learning model for determining the cleaning target area. Contamination map and cleaning target area is previous cleaning history), wherein the training data comprises at least one of: 

the determined degree of contamination for each of the divided plurality of areas for each cleaning ([0120], disclosing when contamination data of a cleaning space, map data of the cleaning space, contamination map data of another cleaning space, data about a status of the cleaning space, data about an apparatus state of the robotic cleaning apparatus 1000, and schedule information of a user are applied to a sixth learning model, a cleaning target area, and a priority of and a cleaning strength for the cleaning target area may be determined. In this case, the sixth learning model may be a learning model for determining the cleaning target area), the estimated time available for cleaning, the cleaning method performed immediately before, whether the cleaning has been completed, the type of the cleaning, or the cleaning priority.
Claim 18 recites same limitations as of claim 8, hence is rejected under same basis.

For claim 9, Han teaches: The robot of claim 7, wherein the cleaning method for each of the divided plurality of areas is determined based at least in part on: 

the user preferred cleaning method for each of the divided plurality of areas (Abstract, disclosing method and apparatus may relate to artificial intelligence (AI) systems for mimicking functions of human brains, e.g., cognition and decision, by using a machine learning algorithm such as deep learning, and applications thereof. [0003], disclosing more the AI systems are used, the more recognition rates of the AI systems increase and the more accurately the AI systems understand user preferences. [0118], disclosing a learning model for determining the operation mode of the robotic cleaning apparatus 1000 and the cleaning target area. [0082], disclosing robotic cleaning apparatus 1000 may determine the operation mode of the robotic cleaning apparatus 1000, based on a user input. [0124], disclosing when an operating time is set by a user, the robotic cleaning apparatus 1000 may determine a cleaning target area to quickly complete cleaning within the set operating time. [01345], disclosing  the mobile device 4000 may display an operation mode list including a normal mode, a low-noise mode, a quick mode, and a power-saving mode, and receive a user input for selecting the quick mode. Therefore mode of operation on cleaning area is learned through AI by analyzing user preferred cleaning method i.e. mode, and past user preferences are necessarily analyzed to learn), the determined degree of contamination for each of the divided plurality of areas ([0050], disclosing robotic cleaning apparatus 1000 may predict contaminated regions in the cleaning space by using the contamination map data and determine a priority of and a cleaning strength for the cleaning target area considering the predicted contaminated regions. [0067], disclosing at a low cleaning strength, the robotic cleaning apparatus 1000 may weakly suck up dust while moving fast. For example, the robotic cleaning apparatus 1000 may strongly suck up dust while moving fast, or weakly suck up dust while moving slowly), or the estimated time available for the cleaning.
Claim 19 recites same limitations as of claim 9, hence is rejected under same basis.

For claim 10, Han teaches: The robot of claim 9, wherein the at least one processor is further configured to determine the cleaning method  for each of the divided plurality of areas based on a trained artificial neural network model ([0120], disclosing when contamination data of a cleaning space, map data of the cleaning space, contamination map data of another cleaning space, data about a status of the cleaning space, data about an apparatus state of the robotic cleaning apparatus 1000, and schedule information of a user are applied to a sixth learning model, a cleaning target area, and a priority of and a cleaning strength for the cleaning target area may be determined. Cleaning strength is cleaning method. [0050], disclosing robotic cleaning apparatus 1000 may predict contaminated regions in the cleaning space by using the contamination map data and determine a priority of and a cleaning strength for the cleaning target area considering the predicted contaminated regions. And [0191], disclosing data recognition model may be constructed considering an applicable field of the recognition model, the purpose of learning, or the computer performance of an apparatus, or the like. The data recognition model may be, for example, a model based on a neural network. For example, a model based on a deep neural network (DNN), a recurrent neural network (RNN), or a bidirectional recurrent deep neural network (BRDNN) may be used as the data recognition model). Additionally [0178], disclosing data learner 1310 may learn the criteria for at least one of the generation of the contamination map data, the determination of the cleaning target area, or the determination of the operation mode of the robotic cleaning apparatus 1000 by acquiring data to be used for learning and applying the acquired data to a data recognition model. Operation mode is also cleaning mode), 

wherein the trained artificial neural network model is configured to receive at least:

the user preferred cleaning method for each of the divided plurality of areas, the determined degree of contamination for each of the divided plurality of areas ([0178], disclosing data learner 1310 may learn the criteria for at least one of the generation of the contamination map data, the determination of the cleaning target area, or the determination of the operation mode of the robotic cleaning apparatus 1000 by acquiring data to be used for learning and applying the acquired data to a data recognition model. [0117] and figure 10, disclosing when contamination data of a cleaning space, map data of the cleaning space, and contamination map data of another cleaning space are applied to a third learning model, contamination map data of the cleaning space may be determined. In this case, the third learning model may be a learning model for generating the contamination map data of the cleaning space. And [0050], disclosing robotic cleaning apparatus 1000 may predict contaminated regions in the cleaning space by using the contamination map data and determine a priority of and a cleaning strength for the cleaning target area), the estimated time available for cleaning, cleaning time for each cleaning method, or a type of the cleaning, and

to output the cleaning method for each of the divided plurality of areas (Figure 10, and [0050], disclosing robotic cleaning apparatus 1000 may predict contaminated regions in the cleaning space by using the contamination map data and determine a priority of and a cleaning strength for the cleaning target area. [0120], disclosing when contamination data of a cleaning space, map data of the cleaning space, contamination map data of another cleaning space, data about a status of the cleaning space, data about an apparatus state of the robotic cleaning apparatus 1000, and schedule information of a user are applied to a sixth learning model, a cleaning target area, and a priority of and a cleaning strength for the cleaning target area may be determined. Cleaning strength is cleaning method. Cleaning strength method is output that controls robotic apparatus accordingly), and 

wherein the trained artificial neural network model is trained according to supervised learning by using training data obtained from the stored previous cleaning history ([0140], disclosing  memory 1400 may store, for example, map data, contamination data, contamination map data, and data about a cleaning target area. The memory 1400 may store, for example, a learning model for generating the contamination map data, and a learning model for determining the cleaning target area. Contamination map and cleaning target area is previous cleaning history), wherein the training data comprises at least:

user preferred cleaning method for each of the divided plurality of areas, the determined degree of contamination for each of the divided plurality of areas (0140], disclosing  memory 1400 may store, for example, map data, contamination data, contamination map data, and data about a cleaning target area. The memory 1400 may store, for example, a learning model for generating the contamination map data, and a learning model for determining the cleaning target area. Contamination map and cleaning target area is previous cleaning history), the estimated time available for cleaning, the cleaning time for each cleaning method, the type of the cleaning, or the cleaning method.
Claim 20 recites same limitations as of claim 10, hence is rejected under same basis.


Allowable Subject Matter

Claims 3 and 13 are objected to as being dependent upon a rejected base claims 1 and 11 respectively, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Huang (US 20200081444) teaches of prioritizing a region to be cleaned based on cleaning history record: See [0057].
Kuhara (US 20180253671) teaches of storing cleaning history by an autonomous cleaner: See [0131].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARSLAN AZHAR whose telephone number is (571)270-1703. The examiner can normally be reached Mon-Fri 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 469-295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARSLAN AZHAR/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664